Citation Nr: 1628261	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  10-22 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1978 to January 1981.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the San Juan RO.

The Veteran's private attorney withdrew as his representative in June 2015 prior to certification to the Board.  See 38 C.F.R. § 20.608(a).  The Veteran has not appointed a new representative.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD.

2. The Veteran's only service-connected disability, bipolar disorder, rated 30 percent, is not shown to alone be of such severity as to preclude his participation in any substantially gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The schedular criteria for TDIU are not met, and a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19, 4.25 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties of Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

PTSD

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Generally speaking, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a stressor usually cannot be established as having occurred merely by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

If, however, as here, a PTSD claim is based on an alleged personal or sexual assault in service, then evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  See also M21-1 IV.ii.1.D.17. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

The Veteran is service-connected for bipolar disorder.  The Veteran contends that he has PTSD due to a personal sexual assault in the military.  He contends that he was the victim of a sexual assault.

The earliest medical evidence in the record is a November 2008 letter from a private physician, Dr. R.A.C.R.  In the letter, the Veteran is described as having "emotional problems . . . including drug abuse" since service.  However, there is no mention of a sexual assault or of PTSD in the letter.  The earliest VA treatment records are dated in August 2009.  There is a primary care physician questionnaire.  In that interview, the Veteran denied any history of military sexual trauma.  He denied receiving any unwanted messages or communications of a sexual nature.  He denied receiving any unwanted sexual attention of any type.  He denied being pressured into physical or sexual activities.  Finally, he denied anyone forcing or threatening the use of force to have sexual relations against his will.

In September 2009, a history of bipolar disorder is reported.  Again, there is no mention of any sexual trauma or PTSD.  Psychiatric consultations followed and he was diagnosed with bipolar disorder and polysubstance abuse disorder.  He was seen throughout September to December with the same diagnoses.  It was not until a note in January 2010 that the Veteran mentions being the victim of a sexual assault.  He claimed to be unable to provide details of the incident because he was under the influence of alcohol.  The psychiatric note reports that, "Although he cannot recall details he is sure this happened twice and felt it was his fault."  Following this entry, assessments of PTSD are included with bipolar disorder in the VA treatment records.  However, there are no details provided or discussed regarding the alleged sexual assault.

In his statement in support of PTSD, submitted January and May 2011, the Veteran merely states that he was the victim of sexual assault and that this fact is supported by the VA treatment records.  VA submitted a request to the Joint Services Records Research Coordinator (JSRRC) in an attempt to verify the Veteran's stressor.  However, a memorandum dated in August 2011 indicates that the Veteran's file is negative for any evidence of the alleged stressor.

The Veteran is receiving Social Security Administration (SSA) disability benefits for psychiatric problems.  Those records provide no additional information on the alleged sexual assault or PTSD.

The Veteran underwent a VA examination in October 2011.  The examiner diagnosed the Veteran with bipolar disorder and specifically found that the Veteran does not have a diagnosis of PTSD.  The report notes that the Veteran started psychiatric care in 2009 after he had a dissociative episode during a work presentation.  He was diagnosed with Bipolar Disorder.  He was hospitalized from November to December 2010 after an argument with his wife due to the fact that a niece-in-law accused him of making sexual advances.

The report notes that the Veteran claimed that he was raped by two sergeants when he first arrived at Fort Hood.  The examiner accepted that the sexual trauma occurred even though it had not been verified.  However, even accepting the stressor, the examiner did not find a diagnosis of PTSD because the "symptoms did not cause significant distress or impairment in social and occupational or other areas of functioning.  [The] Veteran was able to obtain a Bachelor's and Master's degree.  He was gainfully employed until 2009."

The Board notes that the VA treatment records do contain assessments of PTSD.  The Board concludes that the evidence does not support a finding that the Veteran has PTSD.  The VA examination opinion is given greater probative weight.  On examination, the Veteran was not found to meet the diagnostic criteria for PTSD under the Diagnostic and Statistical Manual-IV (DSM-IV).  There is no indication that the VA treatment records were based on the diagnostic criteria under DSM-IV.  In fact, the narrative of the Veteran's symptoms from when he was first seen in 2008 did not change when PTSD was added to the list of diagnoses.  The diagnosis appears to have been based merely on the Veteran adding the allegation that he was sexually assaulted in service.  However, the examiner's report is quite clear that the criteria of DSM-IV was followed and completed and the only applicable diagnosis was bipolar disorder.  Therefore, greater probative weight is given to the VA examination.

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, the evidence weighs in favor of a bipolar disorder diagnosis and weighs against a diagnosis of PTSD.  Accordingly, the medical evidence weighs against a finding of service connection.

Regarding the Veteran's own opinion that he has PTSD that is due to his service, he is a layperson and has not demonstrated or alleged expertise in establishing, or determining the etiology of, a psychiatric diagnosis.  Those are medical questions beyond the realm of common knowledge or resolution by lay observation.  Therefore, his opinion in this matter has no probative value.  The diagnosis of a specific mental disability is not a matter capable of resolution by lay observation (see Buchanan v. Nicholson, 451 F.3d 1331 (Fed, Cir, 2006)).  While a layperson may provide testimony bearing on etiological factors for a psychiatric disability (see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fe. Cir. 2009)), what has caused a specific psychiatric diagnosis is a question beyond the scope of common knowledge or lay observation.  It requires medical training/expertise (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  The preponderance of the evidence is against the Veteran's claim of service connection for PTSD, and the appeal in this matter must be denied.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

The Veteran's single service-connected disability is bipolar disorder, rated 30 percent.  Thus, the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.  Hence, the Board will now consider whether the Veteran is entitled to consideration for extraschedular rating under 38 C.F.R. § 4.16(b).  The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hadlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19.  Substantially gainful employment is defined as work which is more than marginal and permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of a service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran states that he has not worked since December 2008, when he stopped due to his mental health condition.  He had been working as a school director.  The Veteran receives SSA benefits.  While SSA determinations are relevant and the records relied upon to make SSA determinations are probative evidence in consideration of the Veteran's appeal, SSA decisions are not binding on the Board.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (observing that while SSA decisions are relevant, there are significant differences between SSA and VA recognition of disabilities and SSA decisions are not binding on VA).

Notably, the October 2011 VA examiner assessed the Veteran's level of occupational and social impairment with regards to his mental health.  Specifically, the examiner concluded that the Veteran's condition is manifested by occupational and social impairment decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

As the examiner's opinion reflects familiarity with the entire record and provides a rationale that supports the conclusion reached, the Board finds it probative in this matter.

The Veteran's service-connected disability does result in moderate impairment, and such is reflected in the rating for bipolar disorder.  However, the preponderance of the evidence does not demonstrate that the Veteran's service-connected bipolar disorder prevents him from maintaining gainful employment consistent with his education and experience.  Accordingly, the Board finds that the evidence is against an extraschedular grant of a TDIU rating.  See 38 C.F.R. §§ 3.340, 4.16.



ORDER

Service connection for PTSD is denied.

A TDIU rating is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


